Citation Nr: 1828282	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-21 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease and herniated nucleus pulposus at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to June 1989 and from August 1989 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In correspondence received in July 2015, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  Therefore, his request for a Board hearing has been properly withdrawn.  38 C.F.R. § 20.704(e) (2017).

In September 2016, the Board remanded the increased rating issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The AOJ readjudicated the claim in a January 2017 supplemental statement of the case (SSOC) and returned the appeal to the Board.

At the time of the prior remand, the Board noted the Veteran had filed a claim in July 2016 for VA vocational rehabilitation benefits, which had not been adjudicated, and referred the matter to the AOJ.  Based on a review of the claims file, it appears the claim still has not been adjudicated.  Therefore, the matter is referred again to the AOJ for appropriate disposition.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the prior remand, the Board observed the Veteran had applied for VA vocational rehabilitation benefits in July 2016 based on the severity of his service-connected lumbar spine disability.  Because those records are likely relevant to the issue of the current severity of his lumbar spine disability, the Board directed the AOJ to obtain those records and associate them with the claims file.  The Board also instructed the AOJ to notify the Veteran of any unsuccessful attempts to obtain those records to allow him the opportunity to provide such records.

Unfortunately, it appears from the electronic claims file that no efforts were made to attempt to obtain any VA vocational rehabilitation records.  Consequently, the Board must remand the appeal to the AOJ for compliance with the prior Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

To ensure that all due process requirements are met and that the record is complete, the AOJ should obtain ongoing treatment records pertinent to the Veteran's lumbar spine disability from the Kansas City VA Medical Center (VAMC) and other related clinics dating since March 2017.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA vocational rehabilitation records and associate them with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile and be allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain ongoing treatment records from the Kansas City VAMC and other related clinics dating since March 2017.

3.  Then, after taking any additional development action deemed necessary, to include arranging for further VA examination of the Veteran's lumbar spine disability if warranted by additional evidence received since the January 2017 supplemental statement of the case (SSOC), readjudicate the issue of entitlement to a rating in excess of 40 percent for degenerative disc disease and herniated nucleus pulposus at L4-5 and L5-S1.  If the benefit sought remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

